Case 1:19-cv-02521-JBW-RER Document 19-1 Filed 07/30/19 Page 1 of 3 PageID #: 127



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------------- X
  CHALAMO KAIKOV,
                                                                           Docket No.: 19-CV-2521
                                                       Plaintiff,

                              -against-

  ARIHAY KAIKOV, DUSTIN BOWMAN, SHIRYAK,
  BOWMAN, ANDERSON, GILL & KADOCHNIKOV                                     DECLARATION OF DANIEL
  LLP, PACIFIC 2340 CORP., ROYAL A&K REALTY                                S. HALLAK IN SUPPORT OF
  GROUP INC., A&E.R.E. MANAGEMENT CORP., NY                                DEFENDANTS’ MOTION TO
  PRIME HOLDING LLC, AG REALTY BRONX                                               DISMISS
  CORP., JOHN and JANE DOE 1-19, and XYZ
  CORPORATION 1-10,

                                                        Defendants.
  -------------------------------------------------------------------- X


   DECLARATION OF DANIEL S. HALLAK IN SUPPORT OF DEFENDANTS ARIHAY
    KAIKOV, PACIFIC 2340 CORP., ROYAL A&K REALTY GROUP INC., A&E.R.E.
    MANAGEMENT CORP., NY PRIME HOLDING LLC, AND AG REALTY BRONX
      CORP.’S MOTION TO DISMISS PURSUANT TO F.R.C.P. 12(B)(6) AND 9(B)

          I, Daniel Hallak, an attorney duly admitted to practice law in this Court hereby declares,

  under penalty of perjury, as follows:

          1.      I am an attorney with The Russell Friedman Law Group, LLP and counsel for

  Defendants ARIHAY KAIKOV, PACIFIC 2340 CORP., ROYAL A&K REALTY GROUP

  INC., A&E.R.E. MANAGEMENT CORP., NY PRIME HOLDING LLC, AND AG REALTY

  BRONX CORP. (hereinafter, collectively referred to as “Moving Defendants”) in this case. I

  make this declaration based upon my own personal knowledge, review of pertinent documents,

  and upon information and belief.

          2.      Attached hereto as Exhibit “A” is a true and correct copy of the Complaint filed in

  this Action.




                                                           1                                DH/D222159/FL2805
Case 1:19-cv-02521-JBW-RER Document 19-1 Filed 07/30/19 Page 2 of 3 PageID #: 128



          3.    Attached hereto as Exhibit “B” is a true and accurate copy of the Complaint filed

  in the Supreme Court of the State of New York, Kings County, entitled 905 Mother Gaston LLC

  v. Arihay Kaikov, et al., Index No. 002163/2018, verified by Plaintiff’s son, Khanan Kaikov.

  (Complaint ¶26).

          4.    Attached hereto as Exhibit “C” is a true and correct copy of the Complaint filed in

  the Supreme Court of the State of New York, Kings County, entitled 911 Realty Corp. v. Arihay

  Kaikov et. al., Index No. 509105/2019, verified by Plaintiff’s son, Khanan Kaikov. (Complaint

  ¶26).

          5.    Attached hereto as Exhibit “D” is a true and correct copy of the Complaint filed in

  the Supreme Court of the State of New York, Kings County, entitled 911 Realty Corp. v. Arihay

  Kaikov et. al., Index No. 510586/2019, verified by Plaintiff’s son, Khanan Kaikov. (Complaint

  ¶26).

          6.    Attached hereto as Exhibit “E” is a true and correct copy of the Complaint filed in

  the Supreme Court of the State of New York, Queens County, entitled Arihay Kaikov v. Khanan

  Kaikov, Index No. 713984/2018, verified by Defendant, Arihay Kaikov.

          7.    Attached hereto as Exhibit “F” is a true and correct copy of the New York State

  Department of State, Division of Corporation Entity Information regarding co-Defendant

  SHIRYAK, BOWMAN, ANDERSON, GILL & KADOCHNIKOV, LLP (hereinafter, referred to

  as “SBAGK”) stating the Incorporation Date for SBAGK was June 4, 2018.

          WHEREFORE, due to the arguments set forth in the accompanying memorandum of

  law, it is respectfully requested that this Court grant Moving Defendants’ motion to dismiss the

  Complaint pursuant to FRCP 12(b)(6) and FRCP 9(b) and deny Plaintiff’s request to exercise

  supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.




                                                  2                                   DH/D222159/FL2805
Case 1:19-cv-02521-JBW-RER Document 19-1 Filed 07/30/19 Page 3 of 3 PageID #: 129



  Dated: Lake Success, New York
         July 29, 2019

                                                 /s/ Daniel S. Hallak
                                                 Daniel S. Hallak




                                        3                               DH/D222159/FL2805
